IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NORTHERN CHESTER COUNTY                   : No. 869 MAL 2017
SPORTSMEN'S CLUB                          :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Commonwealth Court
                                          :
                                          :
JOHN MARK MULLER AND BENJAMIN             :
T. JANUS AND WILLIAM J. DUNN              :
                                          :
                                          :
PETITION OF: JOHN MARK MULLER             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.